

116 S3285 IS: Hazard Eligibility and Local Projects Act
U.S. Senate
2020-02-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3285IN THE SENATE OF THE UNITED STATESFebruary 12, 2020Mr. Tillis (for himself, Mr. Jones, Mr. Burr, Mr. Cornyn, Mr. Cruz, Mr. Lankford, and Mr. Rounds) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo modify eligibility requirements for certain hazard mitigation assistance programs, and for other purposes.1.Short titleThis Act may be cited as the Hazard Eligibility and Local Projects Act.2.Authority to begin implementation of acquisition or relocation projects(a)Eligibility for Assistance for Initiated Projects(1)In generalNotwithstanding any other provision of law, an entity seeking assistance under a hazard mitigation assistance program shall be eligible to receive such assistance for a covered project if the entity—(A)complies with all other eligibility requirements of the hazard mitigation assistance program for acquisition or relocation projects, including extinguishing all incompatible encumbrances; and(B)complies with all Federal requirements for the project.(2)Costs incurredAn entity seeking assistance under a hazard mitigation assistance program shall be responsible for any project costs incurred by the entity for a covered project if the covered project is not awarded, or is determined to be ineligible for, assistance.(b)DefinitionsIn this section, the following definitions apply:(1)Covered projectThe term covered project means—(A)an acquisition or relocation project for which an entity began implementation prior to grant award under a hazard mitigation assistance program; and(B)a project for which an entity initiated planning or construction before or after requesting assistance for the project under a hazard mitigation assistance program qualifying for a categorical exemption under the National Environmental Policy Act.(2)Hazard mitigation assistance programThe term hazard mitigation assistance program means—(A)the predisaster hazard mitigation grant program authorized under section 203 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5133);(B)the hazard mitigation grant program authorized under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c); and(C)the flood mitigation assistance program authorized under section 1366 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104c).(c)ApplicabilityThis section shall apply to funds appropriated on or after the date of enactment of this Act.